UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-7456



MARK STEVEN STANTON,

                                             Petitioner - Appellant,

          versus


RANDELL LEE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-763-2-MU)


Submitted:     July 13, 2000                 Decided:   July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Steven Stanton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mark Steven Stanton filed an untimely notice of appeal from

the   district   court’s   order    dismissing    his   petition   under   28

U.S.C.A. § 2254 (West 1994 & Supp. 2000) complaint.         We dismiss for

lack of jurisdiction.       The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.         These periods are "man-

datory and jurisdictional."        Browder v. Director, Dep't of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).     Parties to civil actions are accorded

thirty days within which to file in the district court notices of

appeal from judgments or final orders.           Fed. R. App. P. 4(a)(1).

This appeal period may be extended under Fed. R. App. P. 4(a)(5) or

reopened under Fed. R. App. P. 4(a)(6).

      The district court entered its order on April 27, 1999;*

Stanton's notice of appeal was filed on October 12, 1999, which was

beyond the thirty-day appeal period.        His failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of his appeal.

Accordingly, we deny a certificate of appealability, deny leave to



      *
       Although the district court’s order is marked as “filed” on
April 23, 2000, the district court’s records show that it was
entered on the docket sheet on April 27, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                      2
proceed in forma pauperis, and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3